83344: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15246: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83344


Short Caption:JDD, LLC VS. DIST. CT. (ITEM 9 LABS CORP.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A811232Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJDD, LLCLee Iglody
							(Iglody Law, PLLC)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


PetitionerJohn SaundersLee Iglody
							(Iglody Law, PLLC)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


PetitionerTCS Partners, LLCLee Iglody
							(Iglody Law, PLLC)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


PetitionerTrevor SchmidtLee Iglody
							(Iglody Law, PLLC)
						Therese M. Shanks
							(Fennemore Craig P.C./Reno)
						


Real Party in InterestAndrew BowdenLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestBryce SkallaLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestChase HerschmanLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestDouglas BowdenLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestItem 9 Labs Corp.Lauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestItem 9 Properties, LLCLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestSnowell Holdings, LLCJustin M. Brandt
							(Bianch & Brandt)
						Candace C. Herling
							(Messner Reeves LLP)
						Makunda Shanbhag
							(Bianch & Brandt)
						


Real Party in InterestStrive Management, LLCLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestViridis Group 19 Capital, LLCLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


Real Party in InterestViridis Group Holdings, LLCLauren Elliott
							(Quarles & Brady LLP/Phoenix)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						Christian G. Stahl
							(Quarles & Brady LLP/Phoenix)
						Michael B. Wixom
							(Smith Larsen & Wixom)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTimothy C. Williams





Docket Entries


DateTypeDescriptionPending?Document


08/10/2021Filing FeeFiling fee paid. E-Payment $250.00 from Therese M. Shanks. (SC)


08/10/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-23177




08/10/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-23179




08/10/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-23180




08/10/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-23181




08/10/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-23182




09/17/2021Order/ProceduralFiled Order Directing Answer. Answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-27028




10/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Real Parties in Interest (Airware Labs Corp., Andrew Bowden, Douglas Bowden, Crown Dynamics Corp., Chase Herschman, Item 9 Labs Corp., Item 9 Properties, LLC, Bryce Skalla, Strive Life, Strive Management, LLC, Viridis Group 19 Capital, LLC, and Viridis Group Holdings, LLC) Answer to Petition for Writ due: November 1, 2021. (SC)21-29257




10/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest Snowell Holdings, LLC's Answer to Petition for Writ due:  November 1, 2021.  (SC)21-29471




11/01/2021Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ. (SC)21-31376




11/01/2021AppendixFiled Real Party in Interest's Appendix to Answer to Petition for Writ.  Vol. 1 (SC)21-31377




11/01/2021Petition/WritFiled Real Party in Interest's (Snowell Holdings) Answer to Petition for Writ. (SC)21-31381




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 1A (SC)21-31396




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 1B. (SC)21-31397




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 2. (SC)21-31398




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 3A. (SC)21-31399




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 3B. (SC)21-31400




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 4. (SC)21-31401




11/01/2021AppendixFiled Real Party in Interest's (Snowell Holdings)  Appendix to Answer to Petition for Writ. Vol. 5. (SC)21-31402




11/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply in support of the petition for writ of mandamus due: November 29, 2021. (SC)21-32154




11/29/2021Petition/WritFiled Petitioners' Reply to Answer to Petition to Writ. (SC)21-33998




03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this matter shall stand submitted for decision to the Sothern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-08604




05/13/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  SNP22-JH/LS/DH  (SC)22-15246




06/07/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-18031




06/07/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View